  Case: 1:18-cv-00864 Document #: 597 Filed: 04/01/19 Page 1 of 2 PageID #:23323



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


In re Dealer Management Systems Antitrust
Litigation, MDL 2817                               No. 1:18-CV-864

This document relates to:
                                                   Hon. Robert M. Dow, Jr.
THE DEALERSHIP CLASS ACTION
                                                   Magistrate Judge Jeffrey T. Gilbert


     DEFENDANT CDK GLOBAL, LLC’S MOTION FOR PROTECTIVE ORDER

       Defendant CDK Global, Inc. (“CDK”) respectfully moves this Court for an Order under

Fed. R. Civ. P. 26(c) directing that CDK need not respond to the Dealership Class Plaintiffs’

First Set of Interrogatories Concerning CDK’s Counterclaims.      In support of this motion,

Defendant submits the accompanying memorandum of law.

Dated: April 1, 2019                              Respectfully submitted,

                                                  /s/ Britt M. Miller
                                                  Britt M. Miller
                                                  Michael A. Scodro
                                                  Matthew D. Provance
                                                  MAYER BROWN LLP
                                                  71 South Wacker Drive
                                                  Chicago, IL 60606
                                                  (312) 782-0600
                                                  bmiller@mayerbrown.com
                                                  mscodro@mayerbrown.com
                                                  mprovance@mayerbrown.com

                                                  Mark W. Ryan
                                                  MAYER BROWN LLP
                                                  1999 K Street NW
                                                  Washington, DC 20006
                                                  (202) 263-3000
                                                  mryan@mayerbrown.com

                                                  Counsel for Defendant
                                                  CDK Global, LLC
  Case: 1:18-cv-00864 Document #: 597 Filed: 04/01/19 Page 2 of 2 PageID #:23324



                                CERTIFICATE OF SERVICE

        I, Britt M. Miller, an attorney, hereby certify that on April 1, 2019, I caused a true and
correct copy of the foregoing DEFENDANT CDK GLOBAL, LLC’S MOTION FOR
PROTECTIVE ORDER to be filed and served electronically via the court’s CM/ECF system.
Notice of this filing will be sent by e-mail to all parties by operation of the court’s electronic
filing system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the court’s CM/ECF System.


                                             /s/ Britt M. Miller
                                             Britt M. Miller
                                             MAYER BROWN LLP
                                             71 South Wacker Drive
                                             Chicago, IL 60606
                                             Phone: (312) 782-0600
                                             Fax: (312) 701-7711
                                             E-mail: bmiller@mayerbrown.com
